 327 NLRB No. 421NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Rocform Corp.and its alter ego/successor/single em-ployer Ammar Corp. and Detroit Millmen™s Lo-cal 1452, United Brotherhood of Carpenters andJoiners of America, AFLŒCIO. Case 7ŒCAŒ31646November 27, 1998SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEOn August 28, 1991, the National Labor RelationsBoard issued a Decision and Order1 ordering RocformCorp., inter alia, to make certain contractually requiredpayments to certain benefit funds and to remit to Detroit
Millmen™s Local 1452, United Brotherhood of Carpen-ters and Joiners of America, AFLŒCIO, with interest,dues deducted from the pay of unit employees.On May 18, 1992, the Board issued a SupplementalOrder2 approving a Stipulation Consenting to Amount ofPension Contribution, Schedule for Payment and Entryof a Supplemental Board Order and Consent Judgment,which had been agreed to by the Respondent Rocform,the Charging Party, and the Counsel for the General
Counsel on April 16, 1992.On September 8, 1992, the United States Court of Ap-peals for the Sixth Circuit entered its Consent Judgmentas mandate in Case No. 92Œ5939, enforcing the provi-sions of the Board™s Supplemental Order issued May 18,1992.On May 27, 1998, the Acting Regional Director for theSeventh Region, issued and served upon Respondentsherein, by certified mail, a compliance specification andnotice of hearing, and a copy of the Board™s Rules andRegulations, Section 102.56, answer to compliance
specification.The compliance specification alleges, inter alia, that,as set forth in the parties™ stipulation, $12,775.69 wasowed to the pension fund designated in the Charging
Party Union™s various collective-bargaining agreements
and $1,697.90 was owed to the Charging Party Union in
dues moneys that were deducted from the pay of Re-spondent Rocform employees, but were not remitted tothe Charging Party Union.3 No out-of-pocket expenseswere claimed by the employees.  Thus, the total due was$14,473.59.  Payments of $10,372.42 have been madetoward satisfaction of the Board™s Order, as enforced,
leaving a balance of $4,101.17.  Thus, the obligation will
be discharged by payment of $4,101.17, plus interest.                                                       1 304 NLRB No. 51 (not included in bound volumes).2 Not included in bound volumes.3 Due to a typographical error the compliance specification statesthat, $12,775.60 was owed to the Charging Party Union™s pension fund.The compliance specification also alleges that, aboutJune 1993, Joseph M. Bonadeo caused Respondent Am-mar to take over and continue to operate the business ofRespondent Rocform in essentially unchanged form and
as a disguised continuance of the Respondent Rocform.The compliance specification also alleges, inter alia, thatRespondent Rocform and Respondent Ammar are alter
egos and a single employer and are liable, jointly and
severally, to remedy the unfair labor practices of Re-spondent Rocform.  The compliance specification furtheralleges, in the alternative, that Respondent Ammar con-tinued as the employing entity with notice of the poten-tial liability of Respondent Rocform to remedy its unfairlabor practices and is a successor to Respondent Roc-
form.On June 17, 1998, Joseph Bonadeo, who is alleged tobe an officer and vice president of Respondent Rocform,and majority owner of Respondent Ammar, sent a letter,with attachments, to the Acting Regional Director of the
Seventh Region, in response to the compliance specifi-cation and notice of hearing, stating that he denied thatadditional moneys are owed to the Union.  Bonadeo fur-ther stated that in 1995 his ﬁattorney reached a settlementwith the attorneys for the Union for fringe benefits.ﬂOn August 11, 1998, the Acting General Counsel filedwith the Board a Motion to Transfer Case to the Boardand for Summary Judgment, with exhibits attached.  The
Acting General Counsel argues in his motion that theRespondents have not filed a specific and adequate an-swer as required by Section 102.56(b) of the Board Rulesand Regulations, and that the basis of Respondents™ de-nial is without merit.On August 13, 1998, the Board issued an order trans-ferring the proceeding to the Board and a Notice to Showcause why the motion should not be granted.  The Re-spondents did not file a response.  The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(b) and (c) of the Board Rules andRegulations states:(b) Contents of answer to specification.ŠThe an-swer shall specifically admit, deny or explain eachand every allegation of the specification, unless the
respondent is without knowledge, in which case the
respondent shall so state, such statement operating as
a denial. Denials shall fairly meet the substance of
the allegations of the specification at issue.  When a
respondent intends to deny only a part of an allega-tion, the respondent shall specify so much of it as istrue and shall deny only the remainder.  As to all
matters within the knowledge of the respondent, in-cluding but not limited to the various factors enter-ing into the computation of gross backpay, a general DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2denial shall not  suffice.  As to such matters, if therespondent disputes either the accuracy of the fig-ures in the specification or the premises on whichthey are based, the answer shall specifically state the
basis for such disagreement, setting forth in detailthe respondent™s position as to the applicable prem-ises and furnishing the appropriate supporting fig-ures.(c)  Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations ofspecification. . . .  If the respondent files an answerto the specification but fails to deny any allegationof the specification in the manner required by para-graph (b) of this section, and the failure to deny isnot adequately explained, such allegation shall be
deemed to be admitted to be true, and may be so
found by the Board without the taking of evidencesupporting such allegation, and the respondent shallbe precluded from introducing any evidence contro-verting the allegation.In the letter Bonadeo sent in response to the compli-ance specification he denied ﬁthat additional monies areowed to Detroit Millmen™s Local 1452.ﬂ  Bonadeo con-tended that in 1995 his attorney reached a settlementwith the attorneys for the Union, with respect to fringe
benefits.In his motion, the Acting General Counsel notes thatthe United States District Court, Eastern District ofMichigan, Southern Division, on May 12, 1994, filed anOrder Granting Plaintiffs™ Motion For Default Judgmentin Trustees of the Carpenters™ Pension Funds, et al. v.Rocform Corporation, U.S. District Court No. 94ŒCVŒ70017ŒDT.  The Acting General Counsel contends thatthat Order clearly preserves the right of the plaintiffs in
that case to pursue further action should the Board cease
its collection efforts and is clearly indicative of the par-ties™ intent to exclude the portion of the remedy associ-ated with the Board™s Supplemental Order from theiragreement regarding the Trustees™ district court action.The Acting General Counsel included in his exhibits acopy of the district court™s Order Granting Plaintiffs Mo-tion For Default Judgment.  The Order states that ﬁtheplaintiffs are awarded whatever amounts such audit4 re-veals as owed by defendant to plaintiff, plus $5,893.26,the amount due and owing to plaintiffs Trustees by de-fendant which is not included in the Supplemental Orderof the National Labor Relations Board of May 18, 1992,plus costs, interest, and attorneys™ fees. . . .ﬂ  [Emphasis
added.]  Also, the Order states ﬁthat plaintiffs reserve the
right to seek Judgment for the remaining amounts due by
defendant to plaintiffs which are included in the Supple-                                                       4 The defendant, in that case, was ordered to submit to the plaintiffsbooks and records needed by the plaintiffs to determine the amount thedefendant owed for the period from February 17, 1993 to the date of theproduction of those books.mental Order of the National Labor Relations Board ofMay 18, 1992, if the collection efforts with respect to thatOrder are discontinued by the Board.ﬂ [Emphasis added.]There were four attachments to Bonadeo™s letter in re-sponse to the compliance specification.  These attach-ments include letters in which the attorneys for the par-ties, in regard to Carpenters™ Pension Trust Funds, et al.v. Rocform Corporation, Case 94ŒCVŒ70017 DT, dis-cussed terms of a settlement of that case and a copy of acheck in the amount of $7,500 representing full and final
settlement of that matter.  The final attachment is a
document entitled Satisfaction of Judgment, filed in the
District Court, regarding Case 94ŒCVŒ70017-DT, on
May 23, 1995, by the attorneys for the Trustees of the
Carpenters™ Pension Funds stating that ﬁthe judgment
entered by this Court on May 12, 1994 has been satisfied
in full.ﬂIn answer to the compliance specification, the Respon-dents™ sole contention is that the obligations of Respon-dent Rocform under the Board™s May 18, 1992 Orderwere included in the settlement of the district court Case94ŒCVŒ70017ŒDT and therefore nothing further is owedto the Union or the benefit funds under the Board™s Or-der.  We reject the Respondents™ contention.  We agreewith the Acting General Counsel that the Order of theDistrict Court, Eastern District of Michigan, SouthernDivision, dated May 12, 1994, explicitly excluded mon-eys due under the Board Supplemental Order dated May18, 1992.  Thus, the settlement, of the district court orderdated May 12, 1994, and the statement in the Satisfaction
of Judgment which was filed on May 23, 1995, that ﬁthe
judgment entered by this Court on May 12, 1994 has
been satisfied in fullﬂ, also excluded moneys due under
the Board™s Order.Other than as set forth above, the Respondents™ answerfails to respond to the allegations of the compliancespecification.  Therefore, we agree with the General
Counsel that the Respondents™ answer is substantively
deficient.  It does not comply with the requirements of
Section 102.56 (b) or (c).  Accordingly, we shall grantthe General Counsel™s motion.The following allegations of the compliance specifica-tion stand uncontroverted.At all material times, Inez Bonadeo and Betty Ar-righini have been sisters, owners, and principal stock-holders of Respondent Rocform.  At all material times,Joseph M. Bonadeo, the son of Inez Bonadeo, has been
an officer of Respondent Rocform and has held the posi-tion of vice president.Respondent Ammar was incorporated on June 2, 1993.From June 2, 1993, to the present, Joseph M. Bonadeohas been the majority owner of Respondent Ammar.About June 1993, on a date particularly within the
knowledge of Respondent Rocform and Respondent
Ammar, Joseph M. Bonadeo caused Respondent Ammar
to take over and continue to operate the business of Re- ROCFORM CORP.3spondent Rocform in essentially unchanged form and asa disguised continuance of Respondent Rocform.At all material times, Respondent Rocform and Re-spondent Ammar have been business enterprises havingfamily ownership, common officers, common manage-ment and supervision, common business purpose, opera-tion, customers and supplies, common premises, facili-ties and equipment, interchange of personnel, commonlabor relations policies, and have variously held them-selves out to the public as a single enterprise.Based on the conduct described above, RespondentRocform and Respondent Ammar are alter egos and/or asingle employer within the meaning of the Act and are
liable, jointly and severally, to remedy the unfair labor
practices of Respondent Rocform.  In the alternative,
based on the conduct and operations described above,
Respondent Ammar continued as the employing entitywith notice of the potential liability of Respondent Ro-cform to remedy its unfair labor practices and is a suc-cessor to Respondent Rocform.5As noted, we grant the General Counsel™s Motion forSummary Judgment.  Accordingly, the amounts due thebenefit funds and the Charging Party Union are as stated
in the Consent Judgment, minus payments of $10,372.42.
Pursuant to paragraph (d) of the Consent Judgment, we
will order payment by the Respondents of all amounts
remaining unpaid under the Consent Judgment, with ad-ditional interest due on the entire unpaid balance fromthe date of default until full payment is received, com-puted in accordance with the formula set forth in NewHorizons for the Retarded, 283 NLRB 1173 (1987).6                                                       5 In Rocform Corp., 304 NLRB No. 51 (1991), the Board found thatRespondent Rocform is an employer engaged in commerce within themeaning of Sec. 2(6) and (7) of the Act.  Since we have found, interalia, that the Respondents Ammar Corp. and Rocform Corp. are alteregos and/or a single employer, we conclude that the Respondent Am-mar Corp. is an employer engaged in commerce within the meaning ofSec. 2(6) and (7) of the Act.  See, Il Progresso Italo Americano Pub-lishing Co., 299 NLRB 270 (1990); IMCO/ International MeasurementCo., 304 NLRB 738, 741 (1991), enfd. sub nom. NLRB v. InternationalMeasurement Co., 978 F.2d 334 (7th Cir. 1992).6 Member Hurtgen agrees with his colleagues that the motion forsummary judgment should be granted.  More specifically, he agreesthat it appears to be the case that the district court action does not in-volve the same liability as does the instant NLRB action.  However, thereason for this difference is not clear (e.g. perhaps, the liability in thetwo cases is focused on wholly different time periods).  Similarly, itappears that the settlement involved only the district court liability and
not the instant case liability.  However, this matter is also not free fromdoubt.  For this reason, and in order to ensure that there is no doublerecovery, Member Hurtgen would permit Respondent to demonstrate to
the Board™s compliance officer that its payments in the district courtaction, and/or in the settlement, cover all or part of the liability in theinstant case.  If there is such a showing, the parties can agree to adjust
this case for an amount less than that provided herein.  If they are un-able to agree, the matter can be resubmitted to the Board, with a morecomplete evidentiary recordORDERThe National Labor Relations Board orders that theRespondents, Rocform Corp. and Ammar Corp., South-field Michigan, their officers, agents, successors, andassigns, shall pursuant to paragraph (d) of the ConsentJudgment in NLRB v. Rocform Corp., 92Œ5939, (6th Cir.Sept. 8, 1992), pay $4,101.17, which is the total of allamounts remaining unpaid under the Consent Judgment,
with additional interest due on the entire unpaid balance
from the date of default until full payment is received,
computed in accordance with the formula set forth in
New Horizons for the Retarded, supra.   Dated, Washington, D.C.    November 27, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD